DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/27/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low-strength, low-flammability" in claim 12 is a relative term which renders the claim indefinite.  The term "low-strength, low flammability" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In view of the 112(b) rejection, a plastic layer with low flammability is being interpreted as the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 6, 8-9, 11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermann et al. (US 20110174556-hereinafter Hermann).

Regarding claim 1, Hermann teaches an assembly comprising:
a matrix configured to hold a plurality of battery cells, the matrix comprising a front side, a rear side, and two lateral sides opposite each other (Hermann [0008] battery pack enclosure; Figure 2);
a channel assembly coupled to one of the lateral sides, and comprising at least one venting channel ([0039-0040] hollow side structural members 505 forms the channels, lumens 507-510 with perforations 511 and 513 make up the gas pathway of the channel);
and an outlet coupled to the channel assembly ([0032] gas exhaust ports 119; also gas exhaust ports 703), wherein:
the matrix comprises a plurality of openings along the one lateral side for the plurality of battery cells (Figure 5; [0039-0040] perforations 511 and 513),	

the channel assembly interfaces with the plurality of openings such that venting from the matrix propagates into the at least one venting channel (Figure 5, see above),
and 15the channel assembly and the outlet are configured to cause venting to propagate to and out of the outlet (Figure 7, [0043], gas exhaust 703).

Regarding claim 2, Hermann teaches all of the claim limitations of claim 1 above. Hermann further teaches wherein the one lateral side comprises a first lateral side (Figure 4, two lateral sides are shown), the channel assembly comprises a first channel assembly (Figure 4, first channel can be either channel on either lateral side), the outlet comprises a first outlet (Figure 7, [0043] side member is coupled to the gas exhaust ports 703), the plurality of openings comprises a first plurality of openings (Lumens 507-510 with perforations 511 and 513 are on each lateral side), and the matrix comprises a second plurality of openings along the second lateral side (lumens 507-510 with perforations 511 and 513 are on each lateral side), the assembly further comprising:
a second channel assembly coupled to a second lateral side of the two lateral sides (figure 4, two lateral sides are shown), wherein the second channel assembly comprises at least one venting channel and the second channel assembly (Figure 4 second channel can be either channel on either lateral side)  interfaces with the second plurality of openings (lumens 507-510 with perforations 511 and 513 are on each lateral side of structural member 505) 25such that venting from the matrix propagates into the at least one venting channel of the second channel assembly ([0040] gas generated will pass through the perforations);


Regarding claim 3, Hermann teaches all of the claim limitations of claim 2 above. Hermann further teaches wherein the first and second outlets are arranged on respective ones of the first and second lateral sides, proximate to the rear side ([0043] coupled to the rear of corner member 701 is a gas exhaust ports 703; Figure 2, pack corners 207).

Regarding claim 6, Hermann teaches all of the claim limitations of claim 2 above. Hermann further teaches wherein the matrix further comprises a plurality of walls (Figure 3, cross members 301, [0034]), each extending from the first lateral side to the second lateral side, wherein the plurality of walls are arranged such that at least one battery cell of the plurality of battery cells is arrangeable between two consecutive walls (Figure 4), and wherein 15venting of the at least one battery cell is substantially confined to between the two consecutive walls ([0034] minimized gas flow between sections 303).

Regarding claim 8, Hermann teaches all of the claim limitations of claim 6 above. Hermann further teaches wherein the at least one battery cell comprises two battery cells arrangeable between the consecutive walls back to back (Figure 4, cell module 401; [0036] larger sections 303 of battery pack are designed to house a pair of battery pack modules 401).

Regarding claim 9, Hermann teaches all of the claim limitations of claim 2 above. Hermann further teaches wherein each of the first and second pluralities of openings are configured to be one-way ports that direct venting outwardly ([0040] one way valves and seals for perforations 511 and 513).

Regarding claim 11, Hermann teaches a plurality of battery cells (Figure 4, [0008]), each comprising a front end and a back end, wherein each of the plurality of battery cells are configured such that venting propagates out of the front end (Figure 4, [0008]); 
and a venting assembly comprising two lateral sides opposite each 5other configured to receive venting from any of the plurality of battery cells and to direct the venting outward of the battery cells and along the two lateral sides ([0039-0040] hollow side structural members 505 forms the venting channel with lumens 507-510 and perforations 511 and 513 forming the openings).

Regarding claim 14, Hermann teaches a method for venting gas in a battery module through an assembly comprising a matrix configured to hold a plurality of battery cells, a channel assembly, and an outlet (Figure 4), the method comprising:
directing venting gas of a ventilating battery cell of the plurality of battery cells towards a side of the matrix ([0034], cross members 301 and top member 201 restrict the flow to the side structural members 505, Figure 2 and 3);
causing the venting gas to propagate from the matrix to the channel assembly via a respective opening in the matrix ([0008] perforations configured to pass gas from the enclosure to the cavity);


Regarding claim 15, Hermann teaches all of the claim limitations of claim 14 above. Hermann further teaches wherein the matrix comprises a front side, a rear side, and two lateral sides opposite each other (Figure 4 and Figure 2).

Regarding claim 16, Hermann teaches all of the claim limitations of claim 15 above. Hermann further teaches wherein the channel assembly comprises a first channel assembly, and wherein the first assembly and a second channel assembly are each coupled to a respective one of the two lateral sides (Figure 3; each lateral side has a channel assembly).

Regarding claim 17, Hermann teaches all of the claim limitations of claim 15 above. Hermann further teaches wherein the assembly comprises a plurality of openings along the two lateral sides (Figure 5, perforations 511 and 513).

Regarding claim 18, Hermann teaches all of the claim limitations of claim 15 above. Hermann further teaches wherein the matrix comprises a plurality of walls (Figure 3, cross members 301, [0034]), each extending from one of the two lateral sides to another of the two lateral sides, wherein the plurality of walls are arranged such that at least one battery cell of the plurality of battery cells is arrangeable between two consecutive walls (Figure 4), and wherein 5venting of the at least one battery cell is substantially confined to between the two consecutive walls ([0034] minimized gas flow between sections 303).

Regarding claim 19, Hermann teaches all of the claim limitations of claim 18 above. Hermann further teaches wherein the at least one battery cell comprises two battery cells arrangeable between the consecutive walls back to back (Figure 4, cell module 401; [0036] larger sections 303 of battery pack are designed to house a pair of battery pack modules 401).

Regarding claim 20, Hermann teaches all of the claim limitations of claim 14 above. Hermann further teaches wherein the respective opening is 10configured to be a one-way port that directs venting outwardly ([0040] one way valves and seals for perforations 511 and 513).


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (US 20110174556-hereinafter Hermann).

Regarding claim 4, Hermann teaches wherein the gas exhaust ports are fitted near the rear pack corners 207 (Figure 2). Hermann fails to teach wherein the gas exhaust ports are fitted proximate to the front side. A skilled artisan could rearrange the battery to have the gas exhaust ports be fitted proximate to the front side instead of the rear side.
. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (US 20110174556-hereinafter Hermann) as applied to claim 4 above, and further in view of Friesen et al. (US 20130095393-hereinafter Friesen).

Regarding claim 5, Hermann teaches all of the claim limitations of claim 4 above. Hermann fails to teach additional outlets each coupled to a respective one of the first and second channel assemblies, the two additional outlets are arranged on respective ones of the first and second lateral sides, proximate to the rear side.
Friesen discloses an electrochemical cell system configured to utilize an ionically conductive medium and multiple gas vents (Friesen gas vents 550 [0068]) being positioned along the flow path of the ionically conductive medium to strategically release gasses that are formed within the cells 105 (Friesen [0068]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Friesen into Hermann’s battery cell such that multiple exhaust outlets are formed along the lateral sides of the channel assemblies such that gas is released at multiple points to ensure that gas buildup within the cell is minimized.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al (US 20110174556) as applied to claim 6 above, and further in view of Peluso et al. (US 20190393473-hereinafter Peluso).

Regarding claim 7, Hermann teaches all of the claim limitations of claim 6 above. Hermann further teaches wherein the consecutive walls comprise a wall opening (Hermann Figure 3, notches formed around arrows 303, adjoin section) but fails to teach wherein the opening is configured to receive a current collector.
Peluso discloses battery straps within batteries for producing internal electrical connections. Peluso teaches cutout portions with a battery strap 125 connecting adjacent cell elements in series (Peluso [0023], Figure 1). The straps are electrically connecting adjacent cells and are thought to be extensions of the current collector due to the electrical connection that is made.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teaches of Peluso into Hermann’s battery such that straps relating to the current collector are inserted between the openings of Hermann’s such that the batteries can be electrically connected with each other through the walls.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al (US 20110174556) as applied to claim 2 above, and further in view of Naito et al. (US 20120263995-hereinafter Naito).

Regarding claim 10, Hermann teaches all of the claim limitations of claim 10 above. Hermann fails to teach of a plastic spacer configured to maintain a spacing between the plurality of battery cells.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add Naito’s spacer between cells of Hermann’s such that proper spacing is achieved when an impact force is exerted on the cell to increase the safety of the battery.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al (US 20110174556) as applied to claim 11 above, and further in view of Koch et al. (US 20150044530-hereinafter Koch).

Regarding claim 12, Hermann teaches all of the claim limitations of claim 11. Hermann fails to of a cover layer of low-strength, low-flammability plastic arranged in front of the front end such that venting is directed towards the cover layer.
Koch discloses a venting device for an electrochemical battery. Koch teaches wherein the venting device comprises a flame arrester element to prohibit breakthrough of flames into the interior of the battery (Koch [0007]) and the flame arrester is made of a flame retardant material ([0016]. Koch teaches that the flame arrestor is placed in front of the outlet of the vent. Koch further teaches that the flames arrester can be made of any sintered resin material such as polypropylene (Koch [0016]). Applicant uses glycol-modified polyethylene terephthalate (PETG) as their low strength plastic. PETG and PP have similar tensile and flexural strengths as exemplified by “PETG vs. PP Homopolymer” (NPL document).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add the flame arrester as taught by Koch between the ventilation channel and the battery cells of Hermann’s  

Regarding claim 13, modified Hermann teaches all of the claim limitations of claim 12 above. Hermann further teaches wherein a top member 201 is made of aluminum (Hermann [0037], the top member 201 is being read as the lid). Aluminum is a flame retardant material as exemplified by Koch ([0016], flame retardant material can be aluminum). Therefore a skilled artisan would recognize that the aluminum top member 201 of Hermann would be configured to withstand flames.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herrmann et al. (US 20160218336-hereinafter Herrmann) discloses a battery packaging arrangement with the consideration of the battery cells experiencing a thermal runaway condition. Hermann teaches of venting channels for multiple batteries (Figure 2) to discharge gases produced by the batteries and insulating batteries from each other so that in the event of a battery cell venting, it will not affect other battery cells and cause a thermal runaway condition (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727